Granted. The trial court has decreed, and the parties agree, that the Justice Department’s objection to La.R.S. 18:115(F)(2) renders that portion of the act invalid. However, that portion of the Act is severable, the other provisions of the Act are not affected, and the Act may therefore be given effect without the invalid provision. La.R.S. 24:175; State v. Cinel, 646 So.2d 309, 314 (La.1994); Succession of Lauga, 624 So.2d 1156, 1171 (La.1993); State v. Johnson, 343 So.2d 705 (La.1977); Roy v. Edwards, 294 So.2d 507 (La.1974); Gaudet v. Economical Super Market, 237 La. 1082, 112 So.2d 720 (1959); Pollitt v. Connick, 596 F.Supp. 261 (E.D.La.1984); 2 Singer, Sutherland Statutory Construction, section 44.04, (Sands 4th ed., 1986). Accordingly, the judgment of the district court is reversed and the plaintiffs petition is dismissed.
LEMMON, J., votes to grant the application and docket for expedited consideration.